 

Case 3:19-cv-11768-RHC-EAS ECF No. 8, PagelD.66 Filed 10/03/19 Page 1 of 4

U.S. Postal Service im

CERTIFIED MAIL, RECEIPT

(Domestic Mail Only; No Insurance Coverage Provided)

 

For delivery information visit our website at www.usps.com

YPSILANTI A:T) 4898

      
 
 
 

   

 

 

 

Certified Fee #01 CH
Return Receipt Fee eae
(Endorsement Required) $000
SLUT

Restricted Delivery Fee
(Endorsement Required)

$1. PS
Total Postage & Fees $

‘Faig .
HANA =

or PO Box No.

 

 

 

 

 

  

7OL3 1710 O00e 382? 94254

 

 

 

See Reverse for Instructions

 
Case 3:19-cv-11768-RHC-EAS ECF No. 8, PagelD.67 Filed 10/03/19 Page 2 of 4
10/3/2019 USPS.com® - USPS Tracking® Results

USPS Tracking’ rage 3

Track Another Package +

Remove X

Tracking Number: 70131710000238279254

Your item was delivered to an individual at the address at 11:26 am on September 30, 2019 in
YPSILANTI, MI 48198.

Y Delivered

September 30, 2019 at 11:26 am
Delivered, Left with Individual
YPSILANTI, MI 48198

yoeqpes

Get Updates Vv

 

 

 

Text & Email Updates v
Tracking History Vv
Vv

Product Information

 

See Less NWN

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70131710000238279254%2C 1/2

 
 

Case 3:19-cv-11768-RHC-EAS ECF No. 8, PagelD.68 Filed 10/03/19 Page 3 of 4

U.S. Postal Service x
CERTIFIED MAIL,,, RECEIPT

(Domestic Mail Only; No Insurance Coverage Provided)

For Ny Lucu ssl visit our website at www. usps.come

 

 

 

 

 

 
    

 

 

 

 

 

ei L?l0 O00e 382? 94230

Certified Fee + ft yi
Return Receipt Fee el s wt
(Endorsement Required) ér ci
Restricted Delivery Fee BH.
(Endorsement Required)
$1.PR
Total Postage & Fees $
€% ik i
hs on . .

 

Coaoers. Demis Masia (dre

 

 

 

 
 

 

  

See Reverse for Instructions

   

PS Form 3800, August 2006

 
Case 3:19-cv-11768-RHC-EAS ECF No. 8, PagelD.69 Filed 10/03/19 Page 4 of 4
10/3/2019 USPS.com® - USPS Tracking® Results

USPS Tracking’

FAQs >

Track Another Package +

Remove X

Tracking Number: 70131710000238279230

Your item has been delivered to an agent at 12:42 pm on October 2, 2019 in DETROIT, MI 48226.

Y Delivered

October 2, 2019 at 12:42 pm
Delivered, To Agent
DETROIT, MI 48226

yoeqpes

Get Updates \V

 

 

 

Text & Email Updates Vv
Tracking History Vv
Vv

Product Information

 

See Less NWN

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels 1=70131710000238279230 1/2
